Exhibit 10.16

TECO ENERGY, INC.

2004 EQUITY INCENTIVE PLAN

Restricted Stock Agreement

TECO Energy, Inc. (the “Company”) and Sherrill W. Hudson (the “Grantee”) have
entered into this Restricted Stock Agreement (the “Agreement”) dated
                     under the Company’s 2004 Equity Incentive Plan (the
“Plan”). Capitalized terms not otherwise defined herein have the meanings given
to them in the Plan.

1. Grant of Restricted Stock. Pursuant to the Plan and subject to the terms and
conditions set forth in this Agreement, the Company hereby grants, issues and
delivers to the Grantee                      shares of its Common Stock (the
“Restricted Stock”).

2. Restrictions on Stock. Until the restrictions terminate under Section 3,
unless otherwise determined by the Committee:

(a) the Restricted Stock may not be sold, assigned, pledged or transferred by
the Grantee; and

(b) all shares of Restricted Stock will be forfeited and returned to the Company
if the Grantee ceases to be an employee of the Company or any business entity in
which the Company owns directly or indirectly 50% or more of the total voting
power or has a significant financial interest as determined by the Committee (an
“Affiliate”).

3. Termination of Restrictions. The restrictions on all shares of Restricted
Stock will terminate on the earliest to occur of the following events:

(a) the Grantee’s death;

(b) the termination of Grantee’s employment with the Company or any Affiliate
because of a disability that would entitle the Grantee to benefits under the
long-term disability benefits program of the Company for which the Grantee is
eligible, as determined by the Committee;

(c) the termination by the Company or any Affiliate of Grantee’s employment
other than for Cause as determined by the Committee. “Cause” means (i) willful
and continued failure of the Grantee to substantially perform his duties with
the Company or such Affiliate (other than by reason of physical or mental
illness) after written demand specifically identifying such failure is given to
the Grantee by the Company, or (ii) willful conduct by the Grantee that is
demonstrably and materially injurious to the Company. For purposes of this
subsection, “willful” conduct requires an act, or failure to act, that is not in
good faith and that is without reasonable belief that the action or omission was
in the best interest of the Company or the Affiliate;



--------------------------------------------------------------------------------

(d) upon a resignation of employment in which the Committee determines in its
sole discretion that the removal of restrictions is appropriate;

(e) upon a Change in Control. For purposes of this Agreement, a “Change in
Control” means a change in control of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is in fact required to comply
therewith; provided, that, without limitation, such a Change in Control shall be
deemed to have occurred if:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

(2) during any period of twenty-four (24) consecutive months (not including any
period prior to the date of this Agreement), individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections (1),
(3) or (4) of this Section 3(e)) whose election by the Board of Directors of the
Company or nomination for election by the shareholders of the Company was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof;

(3) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined above)
acquires 30% or more of the combined voting power of the Company’s then
outstanding securities; or

(4) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

2



--------------------------------------------------------------------------------

(f)                             , 20    .

4. Rights as Shareholder. Subject to the restrictions and other limitations and
conditions provided in this Agreement, the Grantee as owner of the Restricted
Stock will have all the rights of a shareholder, including but not limited to
the right to receive all dividends paid on, and the right to vote, such
Restricted Stock.

5. Stock Certificates. Each certificate issued for shares of Restricted Stock
will be registered in the name of the Grantee and deposited by the Grantee,
together with a stock power endorsed in blank, with the Company and will bear a
legend in substantially the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS (INCLUDING
RESTRICTIONS ON TRANSFER AND FORFEITURE PROVISIONS) CONTAINED IN AN AGREEMENT
BETWEEN THE REGISTERED OWNER AND TECO ENERGY, INC. A COPY OF SUCH AGREEMENT WILL
BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE UPON WRITTEN REQUEST AND WITHOUT
CHARGE.

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock deposited with the Company hereunder, the Company
will return to the Grantee (or to such Grantee’s legal representative,
beneficiary or heir) certificates, without such legend, for such shares.

6. Adjustment of Terms. In the event of corporate transactions affecting the
Company’s outstanding Common Stock, the Committee will equitably adjust the
number and kind of shares subject to this Agreement to the extent provided by
the Plan.

7. Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, he will
provide a copy thereof to the Company within thirty days of the filing of such
election with the Internal Revenue Service.

8. Withholding Taxes. The Grantee will pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of the Restricted Stock no later than the date of the event
creating the tax liability. In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including the
Restricted Stock, valued at Fair Market Value on the date of delivery (which is
defined as the average of the high and low trading price on the New York Stock
Exchange on the previous trading day). The Company and its Affiliates may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Grantee.

9. The Committee. Any determination by the Committee under, or interpretation of
the terms of, this Agreement or the Plan will be final and binding on the
Grantee.

10. Limitation of Rights. The Grantee will have no right to continued employment
by virtue of this grant of Restricted Stock.

 

3



--------------------------------------------------------------------------------

11. Amendment. The Company may amend, modify or terminate this Agreement,
including substituting another Award of the same or a different type and
changing the date of realization, provided that the Grantee’s consent to such
action will be required unless the action, taking into account any related
action, would not adversely affect the Grantee.

12. Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of Florida.

 

TECO ENERGY, INC. By:  

/s/ C.E. Childress

  C.E. Childress   Chief Human Resources Officer  

/s/ Sherrill W. Hudson

  Sherrill W. Hudson

 

4